Citation Nr: 0021881	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-07 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether a well-grounded claim has been presented for 
service connection for degenerative disc disease of the 
lumbar spine.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to November 
1991.  

The appeal arises from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying service connection for 
postoperative degenerative disc disease of the lumbar spine. 

In the course of appeal the veteran testified before a 
hearing officer at the RO in March 1999.  A transcript of 
that hearing is included in the claims folder.

The Board notes that the RO, in September 1992, issued a 
decision granting service connection for bilateral pes planus 
with degenerative joint disease of the right great toe and 
assigning a noncompensable rating for that disorder.  The 
September 1992 RO decision also denied service connection for 
hallux valgus, hammertoe deformities, Osgood-Schlatter 
disease of the right knee, and degenerative joint disease of 
the left knee.  The veteran, in January 1993, stated in 
writing that he disagreed with that September 1992 decision 
and requested a hearing before an RO hearing officer.  The RO 
in January 1993 sent the veteran a letter requesting that he 
clarify with which determination(s) in the September 1992 
decision he had disagreement.  The letter further advised 
that the veteran's January 1993 correspondence was not being 
accepted as a notice of disagreement due to lack of 
specificity.  A copy of the letter was sent to the veteran's 
former representative.  The veteran never responded to that 
January 1993 request, and the RO never issued the veteran a 
Statement of the Case or afforded him an RO hearing.  

In his statement on appeal the veteran again raised the 
issues of entitlement to service connection for a right knee 
disorder, a left knee disorder, hallux valgus, toe 
deformities (presumably hammer toe deformities), and 
entitlement to a compensable rating for bilateral pes planus.  
These issues are referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's claim for service connection for degenerative 
disc disease of the lumbar spine is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for degenerative disc disease of the lumbar spine. 
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Whether a Well-Grounded Claim Has Been 
Presented for Service Connection for Degenerative Disc 
Disease of the Lumbar Spine 

Factual Background

Service medical records show that the veteran was treated in 
service in August 1989 for complaints of sharp pains in the 
back without radiation down the legs or numbness.  There was 
mild spasm at L5 and pain.  The veteran could heel and toe 
walk normally.  The examiner assessed lumbosacral strain.  

The veteran was treated in service in January 1990 for 
complaints of severe low back pain of 2 1/2 hours duration, 
with the veteran denying any causative injury.  Some recent 
heavy lifting was noted.  Objectively, there was some joint 
line tenderness of the lumbosacral spine.  However, there 
were no spasms, reflexes were symmetrical, and straight leg 
raising was negative.  The examiner assessed  a mechanical 
back strain.  

Upon service separation physical examination in June 1991, 
the veteran complained of low back pain the previous year.  
Clinical findings revealed that the spine was normal.  

In May 1997 a myelography and a lumbar CT scan were obtained 
at a private medical facility.  The veteran complained of 
episodic back pain becoming more frequent and radiating into 
the right hip.  Upon review of the myelogram, A. G. Lewis, 
M.D., assessed evidence of mild congenital spinal stenosis 
involving the entire lumbar spine; and spinal stenosis at the 
L4-L5 level with evidence of focal defect toward the right 
and effacement of the right S1 root.  Upon reviewing the CT 
scan results, A. G. Lewis, M.D., assessed mild congenital 
stenosis with disc bulging at L3-L4, which, combined with 
congenitally short pedicles, caused mild central canal 
stenosis.  The physician also assessed disc protrusion 
paracentral to the right at the L4-L5 level effacing the 
ventral thecal sac and extending into the right lateral 
recess, exhibiting a mass effect on the right L5 nerve root.  
The physician also assessed mild degenerative changes at L5-
S1 without evidence of perineural impingement. 

At a June 1997 private examination by I. M. Hardy, III, M.D., 
the veteran complained of continuing back pain, more so on 
the right, extending into the hip, back, and posterior thigh.  
Straight leg raising was minimally positive on the right, and 
there was no objective motor or sensory deficit.  Reflexes 
were 2+ and equal.  Upon forward flexion there was right 
buttock and leg pain.  Extension caused only back pain.  A 
lumbar myelogram was reviewed and showed bulging discs at L3-
L4 and L4-L5, and an asymmetrical double density defect at 
L4-L5 with significant spinal stenosis.  A lumbar CT 
confirmed a bulging disc at L5-S1 without nerve root 
compression.  The examiner also note an asymmetrical 
protrusion at L4-L5 that probably represented a sub-
ligamentous disk extrusion.  The examiner noted that the 
myelogram showed a complete block when standing, and he 
accordingly recommended that the veteran should have L4-L5 
partial laminectomies, facetectomies, and foraminotomies with 
radical excision of the disc.  The examiner noted the 
veteran's history of having played football as a center in 
high school with no history of back trouble at that time.  
The examiner also noted that the veteran was a mechanic in 
service and at that time would get back pain, but would also 
get bilateral foot pain with burning and stinging, which 
symptoms localized to the feet had been assessed by examiners 
in service as disorders of the feet.  However, Dr. Hardy 
assessed, in effect, that the veteran's problems with pain 
and tingling in the feet in service were probably symptomatic 
of his back disorder rather than disorders of the feet.  Dr. 
Hardy explained that the sensations of burning and stinging 
in the feet could have been the result of spinal stenosis.  

The claims folder contains hospital discharge instructions 
from a VA hospitalization in August 1997 for neural surgery.  
Further records of that hospitalization are not contained in 
the claims folder. 

The veteran was privately evaluated by G. J. Miller, M.D., in 
February 1999 for complaints of bilateral leg pain.  In 
pertinent part, a well-healed lumbar scar was noted.  Range 
of motion of the lumbar spine was good for lateral bending 
and backward extension, and forward flexion was only mildly 
restricted.  There was some decreased sensation in the L5 
distribution on the dorsum of the foot on the right, but none 
on the left.  The examiner assessed that it was very 
difficult to differentiate symptoms of the veteran's back and 
post laminectomy syndrome, from those resulting from possible 
meniscal pathology.  The physician opined that there was no 
significant pathology in either knee, and that it was 
possible that much of his symptoms were coming from his back.  

At a hearing before a hearing officer at the RO in March 1999 
the veteran testified that he first started having pain in 
his back in May 1989, and first sought medical attention for 
back pain in August 1989.  He testified that the back pain 
continued and he sought treatment again in January 1990.  He 
testified that the pain continued in service, but on each 
occasion that he sought treatment he was only given ice, a 
back rub, a heating pad, and pain medicine.  He added that in 
service they never took X-rays of his back, but rather always 
judged it to be back strain.  He testified that post service 
he continued to have intermittent trouble with his back, 
which he treated with a heating pad and bed rest, adding that 
bed rest was essentially all that helped his back.  He 
testified that he first sought treatment post service for his 
back in 1997, because his back pain had greatly worsened.  He 
testified that this was the same pain in his low back that he 
had in service.  He testified that X-rays were taken and he 
was referred to a specialist.  He explained that he was 
eventually told to seek help with the VA, and an operation 
was performed on his back at the VA hospital in Durham, North 
Carolina in August 1997.  He added that the operation 
provided relief for about eight months, though he still had 
persistent tingling in his right foot and his right thigh.  
He added that he still has pain in his low back, which is now 
more constant.  He added that the pain becomes worse with 
increased activity, including with prolonged standing and 
sitting.  He testified that he currently takes muscle 
relaxants and Motrin.  He testified that his current work is 
with the Department of Corrections, which requires him to be 
on his feet most of the time, but that he is now on light 
duty because of his back.  He estimated that he has missed 
approximately 50 days work in the past three years due to his 
back.  

Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the United States Court of Appeals for 
Veterans Claims (Court) held that a plausible claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only plausible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

In this case, the veteran has presented cognizable (medical) 
evidence of current degenerative disc disease of the lumbar 
spine, thus satisfying the first Caluza requirement for a 
well-grounded claim.  The service medical records show 
treatment for low back symptoms in service, then diagnosed as 
a lumbosacral strain.  The veteran has also presented a 
medical opinion by I. M. Hardy, III, M.D., to the effect that 
the veteran's symptoms of the lower extremities, including in 
particular burning and tingling sensations in the feet, which 
the veteran experienced in service may well have been due to 
spinal stenosis.  The veteran has also presented the medical 
opinion of G. J. Miller, M.D., to the effect that the 
veteran's bilateral knee symptoms may be attributable to his 
lumbar spine.  The claims folder contains service medical 
records showing lower extremity symptomatology which these 
physicians have assessed as possibly related to his lumbar 
degenerative disc disease.  Thus the second and third Caluza 
requirements are satisfied:  evidence of a disorder in 
service and medical evidence of a causal link between the 
disorder in service and the current disorder for which 
service connection is claimed.  

The Caluza requirements having been satisfied, the Board 
concludes that a well-grounded claim has been presented for 
service connection for degenerative disc disease of the 
lumbar spine.  

ORDER

Service connection for degenerative disc disease of the 
lumbar spine is well grounded, and to this extent the appeal 
is granted.





REMAND

As noted in the Reasons and Bases portion of the decision, 
above, the records of an August 1997 VA hospitalization for 
neural surgery are not contained within the claims folder.  
Medical records concerning a veteran which are in the VA's 
possession at the time a determination is made about his or 
her claim will be considered to be evidence which was in the 
record before the adjudicators at the time of the final 
decision, regardless of whether such records were actually 
before the adjudicators.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The VA hospitalization records must be obtained. 

Further, a VA examination must be obtained which includes an 
opinion as to the onset of the veteran's current low back 
disorder.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his degenerative 
disc disease of the lumbar spine since 
separation from service in November 1991, 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  In particular, 
records of VA hospitalization in August 
1997 for neural surgery must be obtained 
and associated with the claims folder.  

2.  The veteran must be afforded a VA 
examination by a neurologist or 
orthopedist to determine the nature and 
etiology of his degenerative disc 
disease.  The examiner must review the 
claims folder including a copy of this 
remand prior to the examination.  The 
examiner must indicate on the examination 
report that the claims folder and this 
remand have been reviewed prior to 
undertaking the examination.  All 
clinical findings should be reported in 
detail.  At the conclusion of the 
examination the examining physician 
should respond to the following 
questions:  (a) Is it at least as likely 
as not that a chronic low back disorder, 
ultimately requiring post service low 
back surgery, developed during service; 
(b) Is it at least as likely as not that 
degenerative arthritis of the lumbar 
spine was present in the first post-
service year.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested examination 
does not include all clinical findings 
and comments requested, appropriate 
corrective action is to be implemented.

4.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


